Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	A 14 page IDS statement was filed on 1-20-21. A cursory review of the documents submitted in the PTO 1449 has been made, but no thorough analysis of each document has been conducted. It is assumed that the large number of documents submitted is for general background information purposes and not directly related to the specific patentable distinctions of the claimed invention.
If applicant or representatives are aware that any of the documents submitted affect the patentability of the pending claims, then such specific references should be pointed out so that a more in depth review can be undertaken by the Examiner.
Abstracts of cited foreign documents have been reviewed, claims of unpublished US applications submitted have been reviewed, and abstracts of US published documents submitted have been reviewed.
In addition, an EAST search related to rate of deposition or application in conjunction with feedback, alarm, alert, warning, indication or display, in combination with the cited US published documents submitted has been conducted.
The only document discovered in the EAST search of interest was US 10,553,006, and further review of this document did not reveal any subject matter to affect patentability of pending claims.
2.	Claims 11-25 are allowed.
3.	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT SWARTHOUT whose telephone number is (571)272-2979.  The examiner can normally be reached on M-Th from 6 am to 4 pm.

Joseph Feild, can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 

 For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRENT SWARTHOUT/               Primary Examiner, Art Unit 2689